DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 and 21-22 are pending in the After-Final Amendment filed 04/06/2021.
In the preceding Office Action, see Final Rejection mailed 02/26/2021, claims 1-10 and 21-22 were indicated as being allowable, if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b).
Applicant’s amendment to claims 1 and 21 have overcome the rejection under 35 U.S.C. 112(b) and put the Applicant in condition for allowance. 
Claims 1-10 and 21-22 are allowed. 
Allowable Subject Matter
Claims 1-10 and 21-22 are allowed 
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claims 1 and 21 have overcome the rejection under 35 U.S.C. 112(b) and put the Applicant in condition for allowance. See also “Allowable Subject Matter” in the Final Rejection mailed 02/26/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        

/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713